INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 January 14, 2014 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C. 20549 Re: Investment Managers Series Trust (filing relates to State Street/Ramius Managed Futures Strategy Fund (the “Fund”) (File Nos. 333-122901 and 811-21719) Ladies and Gentlemen: On behalf of Investment Managers Series Trust (the “Trust”), we are filing a Preliminary Proxy Statement relating to the State Street/Ramius Managed Futures Strategy Fund (the “Fund”) for the purpose of appointing PGR Capital LLPand QMS Capital Management LP as new Trading Advisors for the Fund. Please contact the undersigned at (626) 914-1360 with any comments or questions relating to the filing. Sincerely, /s/Joy Ausili Joy Ausili Secretary
